Citation Nr: 0115058	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an increased rating for hearing loss of 
the right ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1958 to February 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that (1) denied 
service connection for left ear hearing loss, and (2) denied 
an increased evaluation for the veteran's right ear hearing 
loss (rated 10 percent under diagnostic code 6101).  The 
veteran submitted a notice of disagreement in December 1998, 
and the RO issued a statement of the case in February 1999.  
The veteran submitted a substantive appeal in November 1999.  
Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in March 2001 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  As such, the Board will 
address the merits of the veteran's claims in this decision.


FINDINGS OF FACT

1.  Hearing loss of the left ear had its onset in service.

2.  The newer version of the regulations for rating impaired 
hearing is more advantageous to the veteran than the old 
version.

3.  The veteran has an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 105+ decibels in the right 
ear; his average pure tone threshold (at the same 
frequencies) in the left ear is 42 decibels with a 98 percent 
speech discrimination score.

CONCLUSIONS OF LAW

1.  Sensorineural hearing loss of the left ear was incurred 
in active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309, 3.385 (2000).

2.  The criteria for a rating in excess of 10 percent for 
hearing loss of the right ear are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, 
Tables VI, VIa, and VII, Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Hearing Loss of the 
Left Ear

A. Factual Background

Records indicate that the veteran's hearing was 15/15, 
bilaterally, at the time of the veteran's enlistment 
examination in October 1958. 

Service medical records show that the veteran complained of 
right ear hearing loss in August 1959, and that he underwent 
audiometric testing.  The examiner found the tympanic 
membrane of the veteran's left ear to be regular.  The report 
of audiometric testing reveals pure tone thresholds, in 
decibels, ASA units converted to ISO units, for the left ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
45
-
45

Service medical records at the time of the veteran's 
separation examination in January 1962 indicate that the 
veteran's hearing was 15/15, bilaterally, for whispered and 
spoken voice.

Medical records from the veteran's employer show that the 
veteran underwent audiometric testing in August 1971.  The 
report of this testing reveals pure tone thresholds, in 
decibels, ASA units converted to ISO units, for the left ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
0
20
70
75

It was noted that he had last been exposed to "noisy 
operation" (more than 85 decibels of noise) 20 minutes 
earlier.

The veteran underwent a VA audiometric examination in October 
1977.  The veteran was diagnosed with high frequency 
sensorineural-type loss of hearing in the left ear.  The 
report of audiometric testing reveals pure tone thresholds, 
in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
20
-
65

A November 1977 RO rating decision granted service connection 
for hearing loss of the right ear, and assigned a 10 percent 
evaluation under diagnostic code 6101, effective from July 
1977.

Private medical records show that the veteran reported 
problems hearing out of his left ear in February 1998.  Upon 
examination, the external ear canal appeared normal, patent, 
and without any exudates; the left tympanic membrane was 
retracted with mild fluid behind the membrane.  There were no 
signs of any redness; poor movement was identified.  
 
The veteran underwent a VA examination in August 1998.  The 
veteran reported noticing a gradual decrease in hearing of 
his left ear.  The veteran reported no history of middle ear 
pathology, and no family history of hearing loss.  The 
veteran reported being around a lot of artillery noise in 
Korea.  The veteran reported limited occupational noise 
exposure around machinery.  He reported wearing earplugs 
during the last couple of years.  The veteran reported that 
he did some hunting when he was younger, but there was no 
recreational noise now.  He claimed no tinnitus.  
The examiner noted that audiologic testing revealed a mild to 
severe sensorineural hearing loss in the left ear, and that 
speech recognition ability was 98 percent in the left ear. 
The report of this testing reveals pure tone thresholds, in 
decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
20
60
80

Private medical records show that the veteran was evaluated 
with hearing aids in
August 1998.  The veteran also underwent VA audiologic 
testing in August 1998 and in September 1998.

An October 1999 statement by a private audiologist reflects 
that the veteran had a long-standing history of hearing loss, 
which was more severe on the right side, and that both losses 
appear to be sensorineural in nature.

The veteran underwent a VA examination in December 1999.  He 
reported that he lost his hearing in the right ear in service 
as he was too close to an ammunition bunker that blew up on 
him in 1958 or 1959.  The veteran reported that he worked 14 
years in a rayon plant, and claimed to have worn hearing 
protection.  He reported that he was last exposed in December 
1979.  He denied recreational noise, except for some 
carpentry work, but claimed that he wore ear protection.  The 
examiner noted that audiologic testing revealed a mild to 
severe sensorineural hearing loss in the left ear, and that 
speech recognition ability using Maryland CNC word list was 
98 percent in the left ear.  The report of this testing 
reveals that pure tone thresholds, in decibels, for the left 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
20
55
75

Statements of the veteran in the claims folder are to the 
effect that, in the past, he had worked as an automobile 
salesman; in a carpet factory (with constant ear protection 
required); as a security guard, with little or no exposure to 
loud noises; and as a carpenter, with very little exposure to 
loud noises.  The veteran stated that he wore earplugs 
whenever using power tools.

B.  VA's Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case and the 
supplemental statement of the case.  The veteran has also 
been afforded an examination that contains all of the 
findings necessary to evaluate his disability.  In regard to 
VA's duty to assist the veteran in substantiating his claim, 
the Board finds that there is ample medical and other 
evidence of record on which to decide the claim, and that 
neither the veteran nor his representative have pointed to 
any additional records that have not been obtained and which 
would be pertinent to the present claim.  Therefore, the 
Board finds that all facts that are relevant to this issue 
have been properly developed and that no further action is 
required in order to comply with VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A].

C.  Legal Analysis

The veteran contends that his left ear hearing loss is due to 
exposure to excessive noise in service.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry are negative of left ear hearing loss, and the Board 
presumes the veteran to have been in sound condition in 1958.  
Parker v. Derwinski, 1 Vet. App. 522 (1991).

The evidence shows that the veteran currently has hearing 
loss of the left ear which meets the criteria of 38 C.F.R. 
§ 3.385.  Hence, service connection can be granted for this 
condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records reveal that in the 1959 audiometric 
evaluation of the veteran's left ear in service, the veteran 
had auditory decibel thresholds in excess of 20 in at least 
four of the frequencies from 500 to 4,000 hertz, and of 40 or 
more in two of the thresholds.  By some medical authorities, 
auditory decibel thresholds of zero to 20 represent normal 
hearing, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
any event the veteran had hearing loss in the left ear, as 
defined in 38 C.F.R. § 3.385, during service.

He has had such hearing loss on all post-service 
examinations.  Although, there is evidence suggesting 
significant post-service noise exposure, the evidence shows 
left ear hearing loss prior to that exposure.  There is no 
competent evidence of record that attributes the veteran's 
left ear hearing loss to any intercurrent cause.  38 C.F.R. 
§ 3.303(b).

In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service, subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The veteran asserts that he has hearing loss of the left ear, 
due to being too close to an ammunition bunker that blew up 
on him in service in 1958 or 1959.  Service connection is 
already in effect for hearing loss of the right ear.  The 
Board accepts this evidence as proof of noise exposure in 
service.  Moreover, this evidence, when considered with the 
overall medical evidence that indicates some degree of left 
ear hearing loss beginning in 1959, supports granting service 
connection for hearing loss of the left ear.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's hearing loss had its onset in service.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for hearing loss of the left ear with 
application of the benefit of the doubt in his favor.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).


II.  Entitlement to an Increased Rating for Hearing Loss of 
the Right Ear

A.  Factual Background

Records indicate that the veteran's hearing was 15/15, 
bilaterally, at the time of the veteran's enlistment 
examination in October 1958. 

Service medical records show that the veteran sustained some 
degree of right ear hearing loss in August 1959.  The veteran 
was diagnosed with a mixed type hearing loss.  The report of 
audiometric testing reveals pure tone thresholds, in 
decibels, ASA units converted to ISO units, for the right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
-
-

Service medical records at the time of the veteran's 
separation examination in January 1962 indicate that the 
veteran's hearing was 15/15, bilaterally, for whispered and 
spoken voice.

VA hospital records show that the veteran had marked hearing 
loss in the right ear in July 1977.

The veteran underwent a VA audiological evaluation in October 
1977.  The veteran gave a history of acoustic trauma in 
service.  He related getting too near an ammunition explosion 
in basic training.  The veteran was diagnosed with profound 
sensorineural-type loss of hearing in the right ear. The 
report of audiometric testing reveals pure tone thresholds, 
in decibels, for the right ear were NR (no response).

A November 1977 RO rating decision granted service connection 
for right ear hearing loss, and assigned a 10 percent 
evaluation under diagnostic code 6101, effective from July 
1977.

The veteran underwent a VA examination in August 1998.  He 
complained that he did not hear as well, and that he noticed 
a gradual decrease in hearing.  He reported that he was 
exposed to much artillery noise in service.  He reported no 
history of middle ear pathology and no family history of 
hearing loss.  The veteran reported limited occupational 
noise exposure around machinery, and that he wore ear plugs 
in the last couple of years.  The veteran reported that he 
did hunt when he was younger, but that there was no 
recreational noise now.  He claimed no tinnitus. The examiner 
noted that audiologic testing revealed a profound mixed 
hearing loss in the right ear, and that speech recognition 
ability was 92 percent in the right ear.  The report of this 
testing reveals pure tone thresholds, in decibels, for the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
105
105
105+
105+

Private medical records show that the veteran was evaluated 
with hearing aids in
August 1998.  The veteran also underwent VA audiologic 
testing in August 1998 and in September 1998.

An October 1999 statement by a private audiologist reflects 
that the veteran had a long-standing history of hearing loss, 
which was more severe on the right side.  The results of 
audiologic testing indicated a profound sensorineural loss in 
the right ear.  The audiologist noted that, when masking was 
applied to the left ear, no response was noted to speech in 
the right ear at the limits of the audiometer.

The veteran underwent a VA examination in December 1999.  He 
complained of a decrease in hearing thresholds over the 
years, and that his right ear hearing had gotten worse.  He 
reported wearing Bicross hearing aids, with the right ear 
being the transmitter and the left ear being the receiver.  
The examiner recommended an audiologic examination and site 
of lesion testing, such as an auditory brain-stem response 
testing, for the unilateral hearing loss conductive 
component. The examiner noted that audiologic testing 
revealed a profound mixed loss in the right ear, and that 
speech recognition ability using Maryland CNC word list was 
94 percent in the right ear.  The report of this testing 
reveals pure tone thresholds, in decibels, for the right ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
105+
105+
105+
105+

Statements of the veteran in the claims folder are to the 
effect that he cannot hear anything with his right ear.


B.  VA's Duty to Assist

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case.  The 
statement of the case contained the criteria for a higher 
evaluation, and notified the veteran as to the recent change 
in the rating criteria.  The RO applied both the old and new 
rating criteria in this case.  The veteran has also been 
afforded an examination that contains all of the findings 
necessary to evaluate his disability.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

C.  Prejudice

A decision as to the severity of the right ear hearing loss 
essentially involves consideration of the severity of the now 
service connected left ear hearing loss.  The RO has not yet 
had an opportunity to evaluate the severity of the left ear 
hearing loss.  However, the veteran has made arguments as to 
the severity of his overall hearing loss.  He has had the 
opportunity for a hearing on the severity of his hearing loss 
, and has offered evidence as to the severity of the hearing 
loss in each ear.  Moreover, if the right ear hearing loss 
were not considered service connected, it would be evaluated 
as equating to noncompensable, or level I hearing loss.  38 
C.F.R. § 4.85(f); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 
(1997).  As will be discussed below, the veteran's left ear 
hearing loss has been at level I throughout the period since 
his claim for service connection.  For these reasons the 
Board finds that consideration of the level of left ear 
hearing loss in the first instance is not prejudicial.  Curry 
v. Brown, 7 Vet App 59 (1994).



D.  Legal Analysis

The veteran contends that his right ear hearing loss is much 
worse than currently rated, and that he is entitled to an 
increased evaluation.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 4.85, 
487, Codes 6100 to 6110.

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The regulations for evaluation of hearing impairment were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The pertinent regulations were not intended to make any 
substantive changes, but to add certain provisions that were 
already the practice of VA.  64 Fed. Reg. 25202 (1999) 
(codified at 38 C.F.R. § 4.85).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment.  

Based upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone threshold at each of the four frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz is 55 decibels or greater.  The 
second was where the puretone threshold is 30 decibels or 
less at 1,000 hertz, and is 70 decibels or more at 2,000 
hertz.  64 Fed. Reg. 25209 (1999) (codified at 38 C.F.R. § 
4.86).  In this case, the record does reveal puretone 
thresholds meeting one of those criteria.  Thus, the veteran 
could benefit from the consideration of the new regulations.

The veteran asserts that his right ear hearing loss is more 
severe than currently evaluated, but a higher rating is not 
supported by the objective medical evidence of record under 
either the old or new criteria.  At the time of his last 
audiometric examination in December 1999 he had an average 
pure tone threshold (at 1,000, 2,000, 3,000, and 4,000 hertz) 
of 105+ decibels with a 94 percent speech discrimination 
score in the right ear that corresponds to acuity level IV in 
Table VI of 38 C.F.R. § 4.85.  

The average pure tone threshold in the left ear at the same 
frequencies was 41.25 (rounded to 42) decibels with a speech 
discrimination score of 98 percent that corresponds to acuity 
level I in Table VI.  The other audiology examinations 
subsequent to 1977, do not show left ear hearing loss greater 
than level I.  An acuity level of I in the better ear and of 
IV in the poorer ear requires a zero percent rating under 
diagnostic code 6100 in Table VII of 38 C.F.R. § 4.85.

Audiologic testing in December 1999 revealed the puretone 
threshold at each of the four frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz is 55 decibels or greater.  This 
testing clearly shows that the veteran does have an 
exceptional pattern of hearing loss so as to warrant 
evaluation under the recently added provisions of 38 C.F.R. 
§ 4.86, which provide:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b)  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.
  
38 C.F.R. § 4.86 (2000).

Table VIa provides for the evaluation of defective hearing 
based only on puretone threshold averages.  As noted above, 
the veteran had an average pure tone threshold (at 1,000, 
2,000, 3,000, and 4,000 hertz) of 105+ decibels in the right 
ear, which corresponds to acuity level XI in Table VIa of 38 
C.F.R. § 4.85.  An acuity level of I in the better ear and of 
XI in the poorer ear requires a 10 percent rating under 
diagnostic code 6100 in Table VII of 38 C.F.R. § 4.85.  Even 
if the audiometric tests of the left ear satisfied the 
special requirements of § 4.86(a) or (b), the better ear 
would be rated as no worse than level II in Table VIa, 
yielding a 10 percent rating under Table VII for the poorer 
ear.

After consideration of all the evidence, the Board finds that 
the current 10 percent rating for the veteran's hearing loss 
of the right ear represents the correct application of the 
rating schedule to the audiometric results.  There is no 
evidence in the record that the veteran's right ear hearing 
loss presents exceptional or unusual circumstances to warrant 
referral of the case to the RO to consider the assignment of 
a rating on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b)(1).

The preponderance of the evidence is against the claim for a 
higher rating for the veteran's right ear hearing loss, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).


ORDER

Service connection for hearing loss of the left ear is 
granted.

An increased rating for hearing loss of the right ear is 
denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

